Exhibit 10.1 

 

April 5, 2017

 

BY FACSIMILE AND ELECTRONIC MAIL

 

GKS Funding LLC

2550 N. Lakeview Avenue

Unit S2206

Chicago, IL 60614

Attention: Mo Garfinkle

 

Re: Letter Agreement Waiving Cure Period Relating to Existing Default and
Consenting to UCC Sale

Dear Mr. Garfinkle:

As you know, Agritech Worldwide, Inc. (the “Company”) is obligated to GKS
Funding LLC (the “Agent”) pursuant to the terms of that certain Loan and
Security Agreement, dated as of February 1, 2017 (as amended and in effect from
time to time, the “Loan Agreement”), between the Company, the Lenders party
thereto and the Agent. As of the date of this letter, the outstanding balance of
the Company’s obligations under the Loan Agreement is approximately $1,011,800,
plus accrued and accruing legal fees and expenses. Unless otherwise specified
herein, capitalized terms used in this letter shall have the meanings ascribed
to them in the Loan Agreement.

Over the past several months, the Company has experienced significant operating
losses and has been unable to raise additional capital in order to pay the
expenses necessary to continue to operate its business, as set forth on the
budget prepared by the Company and attached hereto as Exhibit A (the “Budgeted
Expenses”). For the same reason, the Borrower was unable to pay interest on the
Loans on March 31, 2017 in accordance with Section 3.1(A) of the Loan Agreement
(the “Existing Default”). On March 31, 2017, the Company received a notice of
Existing Default from the Agent, a copy of which is attached hereto as Exhibit
B. The Company acknowledges that the Existing Default has occurred and will
become an Event of Default if not cured on or prior to April 15, 2017 pursuant
to Section 11.1(A)(ii) of the Loan Agreement.

As a result, and after considering all options, the Board of Directors of the
Company has determined that the Company will not have sufficient funds to cure
the Existing Default on or before April 15, 2017. In addition, given the
inability to raise additional capital to fund ongoing operations, the Company
has also determined that it cannot continue to operate as a going concern. Thus,
the Company has determined that it is in the best interests of all constituents
and the Company to cooperate with the Agent and the Agent’s exercise of
remedies. The Company and the Agent have agreed as follows:

1.The Company hereby waives the cure period with respect to the Existing Default
immediately upon execution of this letter. As a result and the Company agrees,
immediately upon execution of this Agreement, the Existing Default shall become
an Event of Default (with, for avoidance of doubt, no further right to cure or
grace period), and the Agent shall have the right to exercise its remedies under
the Loan Agreement and applicable law with respect to such Event of Default,
including, without limitation, by scheduling and conducting a UCC sale of all of
the Collateral on or about April 17, 2017 (the “UCC Sale”).

2.Agent agrees to fund loans to the Company up to the date of the UCC Sale to
permit the Company to pay the Budgeted Expenses as and when due and payable in
accordance with Exhibit A hereto, pursuant to documentation in form and
substance acceptable to the Agent and Company (the “New Loans”). The New Loans:
(a) shall be secured by a first priority security interest in all of the real
and personal assets, property, fixtures, rights and interests of the Company,
whether now existing or owned and hereafter arising or acquired and wherever
located; (b) shall have priority in payment over the Loans made by the Agent
pursuant to the Loan Agreement; and (c) shall be repaid, before any other
payments are made by the Company, out of the first cash proceeds of the
Collateral received by the Company.

3.The Company consents to, and shall fully cooperate with the Agent in
connection with, the UCC Sale and the disposition of the Collateral in
connection therewith, as well as the exercise by the Agent of any of its other
right and remedies in connection therewith.

4.To induce Agent to enter into this letter and to fund the loans hereunder, the
Company represents and warrants to Agent that the Company has the right, power
and capacity and is duly authorized and empowered to enter into, execute,
deliver and perform this letter.

 

  Sincerely,       AGRITECH WORLDWIDE, INC.       By:  /s/ Edward B. Smith    
Name: Edward B. Smith
Title: Director



ACCEPTED AND AGREED:



GKS FUNDING LLC           By: /s/ Mo Garfinkle       Name: Mo Garfinkle      
Title: Manager    



 1 

 

  

EXHIBIT A

 

Budgeted Expenses

   To 4/15   4/15 to 5/1  Total Cash In  $101,322   $17,016              Total
Cash Out  $125,506   $94,526              Deficit  $(24,184)  $(77,510)



 2 

 

 

EXHIBIT B

GKS FUNDING LLC

2550 N. Lakeview Avenue

Unit S2206

Chicago, Illinois 60614

March 31, 2017

VIA FACSIMILE AND EMAIL

Agritech Worldwide, Inc.

1011 Campus Drive

Mundelein, Illinois 60060

Attention: Jonathan Kahn

 

  Re: Notice of Default

Ladies and Gentlemen:

We refer to that certain Loan and Security Agreement, dated as of February 1,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Agritech Worldwide, Inc., a Nevada
corporation (the “Borrower”), GKS Funding LLC (the “Agent”) and the Lenders from
time to time party thereto. Unless otherwise specified herein, capitalized terms
used in this letter shall have the meanings ascribed to them in the Loan
Agreement.

This letter is to inform you that a certain Unmatured Event of Default under the
Loan Agreement has occurred and is continuing due to the Borrower’s failure to
pay interest on the Loans on March 31, 2017 in accordance with Section 3.1(A) of
the Loan Agreement (the “Existing Default”), which Existing Default will become
an Event of Default if not cured on or prior to April 15, 2017 pursuant to
Section 11.1(A)(ii) of the Loan Agreement.

In accordance with the express terms of the Loan Agreement and in view of the
existence of the Existing Default, the Agent and Lenders are under no obligation
to make any Loans or other additional advances under the Loan Agreement, or to
provide any other financial accommodations under the Loan Agreement. Further,
this letter hereby notifies you that in the event the Existing Default is not
cured on or prior to April 15, 2017, the Liabilities shall be immediately due
and payable, without notice or demand by Agent or any Lender to the Borrower and
Agent and Lenders may, at the election of Agent and the Required Lenders,
exercise any of the remedies set forth in the Loan Agreement, the other Loan
Documents, and as otherwise provided by applicable law.

In addition to the foregoing, we remind you that no temporary forbearance by
Agent or Required Lenders (in each case, in their sole discretion) of any rights
or remedies of Lenders, nor any delay or omission of Agent or Required Lenders
(in each case, in their sole discretion) to exercise any right or remedy under
the Loan Documents, nor the making of Loans or other advances under the Loan
Agreement, or any other extension of credit or other financial accommodation
from time to time by Agent or any Lender (in each case, in their sole
discretion), notwithstanding the existence of an Event of Default or the
inability of the Borrower to satisfy the conditions precedent to such Loans or
other advances, nor anything in this letter or any other communication or in any
ongoing discussions or negotiations which have or may take place between or
among Agent or any Lender and the Borrower shall directly or indirectly
(a) create any obligation to defer or forbear from any enforcement action,
(b) create any obligation to make any further Loans, extensions of credit or
financial accommodations, (c) constitute or be construed as a consent or waiver
of any past, present or future Event of Default, Default or other violation of
any provisions of any Loan Document or an acquiescence therein, (d) amend,
modify or operate as a waiver of any provision of any Loan Document or any
right, power, privilege or remedy of Lenders thereunder, or (e) constitute a
course of dealing or other basis for altering any Liabilities of the Borrower or
any other Person under any Loan Document or any other contract or instrument.
Nothing contained in this letter shall confer on the Borrower or any other
Person any right to other or further notice or cure periods with respect to any
Event of Default.



 3 

 



Each of Agent and Lenders hereby expressly reserves all of its rights, powers,
privileges and remedies under the Loan Agreement and the other Loan Documents
and/or applicable law, including, without limitation, its right at any time, as
applicable, and without further notice, (i) to cease making Loans, (ii) to
terminate its commitments, (iii) to accelerate the Loans, (iv) to commence any
legal or other action to collect any or all of the Liabilities from the Loan
Parties (including, without limitation, to charge, collect or demand interest at
the Default Rate) and/or any Collateral or any property pledged by any other
person or entity as security for any or all of the Liabilities, (v) to foreclose
or otherwise realize on any or all of the Collateral and/or appropriate, set-off
or apply to the payment of any or all of the Liabilities, any or all of the
Collateral and (vi) to take any other enforcement action or otherwise exercise
any or all rights and remedies provided for by any Loan Document or applicable
law. All such rights, powers, privileges and remedies are cumulative and without
limitation of any other available rights, powers, privileges and remedies. No
oral representations or course of dealing on the part of Agent or any Lender, or
any of their respective officers, employees, attorneys or agents, and no failure
or delay by any such Person with respect to the exercise of any right, power,
privilege or remedy under any Loan Document or applicable law shall operate as a
waiver thereof, and the single or partial exercise of any such right, power,
privilege or remedy shall not preclude any later exercise of any other right,
power, privilege or remedy.

This letter is made under, and shall be governed by, the laws of the State of
Illinois, without regard to conflict of law principles. If you have any
questions, please do not hesitate to contact us.

[Remainder of this Page Intentionally Left Blank.]

 

 

 4 

 

 



  Very Truly Yours,       GKS Funding LLC, as Agent       By:  /s/ Mo Garfinkle
  Name: Mo Garfinkle   Title: Manager

 



cc: VIA FACSIMILE and EMAIL       Chrysler Building   405 Lexington Avenue  
26th Floor, New York, New York 10174   Attention: Leslie Marlow   Facsimile No.:
(212) 208-4657











 

 

 5 

